Citation Nr: 1140003	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a decision issued in October 2009, the Board denied service connection for hearing loss.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the October 2009 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In October 2010 and April 2011, the Board remanded the matter for additional medical inquiry, which was conducted in November 2010 and May 2011.  The case is again before the Board.  


FINDINGS OF FACT

The Veteran's hearing loss did not have onset during his active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  


CONCLUSION OF LAW

Not all criteria have been met for service connection for hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006, prior to the initial unfavorable adjudication by the RO in June 2006.  In that letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting claimants in the procurement of service and other pertinent treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and the Veteran has submitted a private audiology report.  VA afforded the Veteran several examinations in this case.  The Parties concluded in the July 2007 joint motion that a June 2006 examination was not adequate because it appeared that the examiner did not review all of the relevant medical history contained in the claims file and it also appeared that the examiner misstated facts in some of the evidence that was reviewed.  

A medical examination is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.   Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991))).  VA provided additional examinations in November 2010 and May 2011.  While there were omissions in the November 2010 examination report, the May 2011 examination report shows the examination to be adequate.  In that report, the examiner addressed the relevant prior medical history including audiology examinations, and provided sufficient detail as to the extent and history of the Veteran's hearing.  Additionally, that examination complies with the concerns of the Parties as expressed in the joint motion and complies with the remands from the Board in October 2010 and April 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  The Merits of the Claim for Service Connection

The Veteran claims that acoustic trauma he experienced during combat in Vietnam caused his current hearing loss disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As to the first element, a hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

November 2011 VA audiologic testing revealed hearing puretone thresholds of greater than 40 dB for both the left and right ears at 2000, 3000, and 4000 Hz.  This establishes that the Veteran has a hearing loss disability as defined by regulation.  

Turning to the next element, an in-service injury or disease, the Veteran's assertions of exposure of acoustic trauma call for application of 38 U.S.C.A. §  1154(b) in this case.  For veteran's who engaged in combat with the enemy in active U.S. military service during a period of war, the following applies:  

[T]he Secretary shall accept as sufficient proof of  service-connection of any disease or injury alleged to have occurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  

38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) relaxes the evidentiary requirements for establishing in-service incurrence or aggravation of a disease or injury for certain combat-related compensation claims, but does not create a presumption of service connection and does not provide a substitute for proof of either a current disability or of a nexus between the in-service incurrence or aggravation and a current disability.  See Dalton v.  Nicholson, 21 Vet. App. 23, 37 (2007) (referring to numerous cases of the Veterans Court as well as the Court of Appeals for the Federal Circuit (Federal Circuit) that have explained that section 1154(b) applies only to the in-service element of a service connection claim but not to the current disability or the nexus elements).  

An April 2009 Personnel Information Exchange System (PIES) response indicates that the Veteran had service in the Republic of Vietnam from October 1967 to October 1968.  His DD214 documents that he was awarded the Purple Heart and the Combat Infantryman Badge.  That he received these awards is sufficient evidence for the Board to conclude that the Veteran engaged in combat with the enemy during a period of war.  The Board therefore finds that the Veteran was exposed to acoustic trauma during that service and his reports of that trauma are taken as fact.  

This case therefore turns on the evidence of whether there is a nexus between his hearing loss disability and the acoustic trauma experienced during active service, or whether the presumption for chronic diseases is for application.  

Service treatment records contain no reports of treatment or symptoms of chronic hearing loss.  A May 1967 report of medical examination for the purpose of induction into the military documents that the Veteran had a normal clinical evaluation of his ears.  Audiometric examination at that time yielded threshold for the right ear of 10 dB at 500 Hz and 0 dB at 1000, 2000, and 4000 Hz.  Thresholds in the left ear were 0 dB at 500, 1000, and 2000 Hz. and 5 dB. at 4000 Hz.  There are no values recorded for 3000 Hz. and there are no speech discrimination test results.  

There is a March 3, 1968 service treatment record entry of "possible perforation eardrum" followed by "No perforation ret ENT clinic in AM."  There is an entry from March 4, 1968 of "Audio within norm limits - no perf  no Rx."  There are no entries in the service treatment records that mention any other ear problems or any hearing problems.

In a March 1969 separation report of medical history, completed three months prior to separation from active service and some five months after his return from Vietnam, the Veteran indicated that he had never had hearing loss.  An associated report of medical examination includes a normal clinical evaluation of his ears and audiometric test results.  At that time he had thresholds for both ears of 0 dB at 500 Hz, 5 dB at 1000 and 2000 Hz, and a 10 dB. at 4000 Hz.  There are no values recorded for 3000 Hz and there are no speech discrimination test results.  

These records tend to show that the Veteran had normal hearing at entrance into and at separation from active service.  The lone report of a possible perforated eardrum accompanied by a finding of normal hearing coupled with his report at separation from active service and the values recorded in March 1969 tend to show that the Veteran had no hearing loss disability at any time during his active service.  While there are no results at 3000 Hz. and no speech discrimination results, there is nevertheless no evidence in these records favorable to a finding of a hearing loss disability during his active service.  The values that are recorded are evidence unfavorable to the Veteran's claim.  

There is no report of hearing loss or evidence showing that he had hearing loss of a compensable degree dated within one year of separation from active service.  The presumptive provisions for chronic diseases are therefore not for application.  

VA treatment records from May 1974 document the first report of hearing loss.  At that time the Veteran reported numerous physical complaints including that he had slight left ear hearing loss due to a shell explosion in Vietnam.  There are no relevant clinical findings from this time period.  The next report of hearing loss is found in August 2005 VA treatment records documenting the Veteran's report of hearing loss and a history of excessive noise exposure during service in Vietnam.  In January 2006, the Veteran filed his claim for service connection for hearing loss contending that his service in Vietnam included exposure to acoustic trauma and expressing his belief that this trauma caused his present hearing loss.  

VA afforded the Veteran a compensation and pension (C&P) examination in June 2006.  In the July 2010 joint motion, the Parties agreed that this examination was not adequate.  Specifically, the Parties found problematic that she did not mention the Veteran's 1974 complaint of hearing loss, that she inaccurately reported that there were no service treatment records or DD214 in the claims file, that she stated that the 1969 separation audiogram showed no shift/decrease, aggravation as compared to enlistment.  As to the last problem, the Parties noted that the separation audiogram showed a 5 dB increase at 1000 and 2000 Hz. bilaterally for the left ear and a 10 dB. increase at 4000 Hz. in the right ear.  

Although the examination was inadequate for the above stated reasons, the Board has considered the Veteran's report to that examiner of noise exposure during combat service in Vietnam, including a land mine explosion in 1968.  He also reported post-military noise exposure as a truck driver and that he had a history of annual recreational hunting.  There is no indication that the audiometric and speech recognition test results from that examination were flawed.  Threshold testing results show a hearing loss disability in both ears.  Speech recognition scores were 96 percent for both ears.  The Board does not rely on the opinion provided in that examination report.  

In October 2010 the Board remanded the matter so that the RO could afford the Veteran another audiology examination and obtain a probative opinion.  The Board instructed that the examiner was to review the claims file and the July 2010 joint motion, report all pertinent symptomatology and findings in detail, accomplish any indicated diagnostic tests and studies, and record the Veteran's complaints.  As to an opinion, the Board instructed that the examiner provide an opinion as to whether the Veteran's current hearing loss is clearly and convincingly unrelated to the acoustic trauma during service.  Furthermore, the Board instructed that the examiner was to take as matters of fact the circumstances articulated by the Veteran as to how his hearing was adversely impacted during service and that any conclusion reached by the examiner must be supported by rationale.  Finally, the Board asked that the RO readjudicate the issue on appeal and provide the Veteran with required documentation if the claim was denied.  

In November 2010, the Veteran underwent the requested examination.  Audiometric testing again confirmed that threshold values showed a bilateral hearing loss disability and again, his speech recognition scores were 96 percent and considered normal.  The examiner stated that he had reviewed the claims file, including the service treatment records and the July 2010 joint motion.  He provided an opinion, concluding that hearing loss is less likely as not caused by or a result of military related acoustic trauma.  As a rationale, he explained that service treatment records do not indicate that his in-service noise exposure resulted in any permanent hearing loss and that all hearing tests in those records were normal.  The remainder of the opinion discusses onset of tinnitus and expresses an opinion that tinnitus was less likely than not caused by his in-service noise exposure, basing this on the date of reported onset of the tinnitus and the frequency of occurrence and duration of the tinnitus.  The examiner acknowledged that the Veteran was exposed to high risk noise during service but stated that his service medical records did not indicate this had a permanent negative impact on his hearing.  

In March 2011, the Veteran's representative pointed out that the examiner failed to address those matters that the Parties agreed were problematic in the earlier examination report , i.e. failure to discuss the 1974 complaint of hearing loss and the shift in hearing documented on the discharge medical examination, the.  In April 2011, the Board again remanded the matter, emphasizing that the examiner should discuss any differences noted in the Veteran's entrance and separation audiological examination reports, discuss a March 1968 service treatment record that indicated a "possible perforated eardrum", and discuss his complaints of hearing loss in 1974. 

In May 2011, the Veteran again underwent a C&P audiology examination.  Test results confirmed that he presently has a bilateral hearing loss disability.  The Veteran related a history of military noise exposure due to explosions and general ammunition noise during his active service.  The examiner noted that she had reviewed the claims file and the July 2010 joint motion.  She opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma during military service.  She first acknowledged that the Veteran was exposed to high risk noise levels during military service.  She then explained her conclusion that his hearing loss was not caused by or a result of acoustic trauma during military service, as follows:  

There is no evidence this noise exposure resulted in hearing loss or tinnitus.   In fact there is evidence the exposure did not result in hearing loss as the veteran had normal auditory thresholds at entrance and separation.  The was no significant decrease in auditory thresholds beyond normal test variability when entrance and separation thresholds are compared.  The veteran was given a thorough threshold test at separation and was reviewed by a Medical Board.  There is no scientific support of delayed onset hearing loss secondary to acoustic trauma.  Reference:  www.iom.edu (Institute of Medicine) IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Hearing loss and tinnitus secondary to acoustic trauma should occur at the time of the exposure.  Hearing loss was ruled out at separation with clear and convincing evidence of normal auditory thresholds and no significant threshold shift.  

The examiner then accurately listed the audiometric threshold results from the March 1969 examination.  She continued her opinion as follows:  

There is no audiological basis for his tinnitus complaint.  Any complaint of hearing loss and tinnitus after military service is not due to or a result of acoustic trauma during military service.  The complaint of hearing loss in the 1970s is not due to acoustic trauma during military service.  Hearing loss was ruled out in March 1969.  Regardless of possible perforated tympanic membrane, the examiner acknowledges the veteran may have suffered an injury.  However, there is no evidence of perforation or abnormal middle ear function on todays examination.  The hearing loss noted on todays exam is not secondary to perforation of tympanic membrane.  Regarding etiology of current hearing loss, it is not within the examiner's scope of practice to determine etiology of hearing loss.  

The examiner indicated that she had reviewed the claims file.  She referred to specific relevant evidence contained din the claims file She examined the Veteran, including an interview with the Veteran.  She thus had sufficient facts and data before her.  She appears to have reliably applied reliable medical principles to those facts and data.  This finding is based not only on her explanation but also on her reference to the Institute of Medicine information.  She explained her conclusion in a consistent and logical manner relying on those medical principles.  For these reasons the Board affords the examination considerable probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).  

This examination report also is in compliance with the Board's April 2011 and October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  She addressed the mention of a possible perforated eardrum, the exposure to acoustic trauma during service, and the Veteran's report of hearing loss in the 1970s.  She explained why, even if he did have an eardrum injury during service, that such injury was not related to his post service hearing loss.  It is clear from her opinion and reliance on the Institute of Medicine information, that her expert opinion was that the 1969 normal hearing test results are dispositive of whether his post-service hearing loss is related to his active service.  As to the difference in the audiometric thresholds at entrance as opposed to at separation from active service she adequately addressed those differences by attributing the differences to normal test variability.  

Also of note is that the evidentiary standard applicable to VA compensation benefits claims is an equipoise standard.  This means that if the evidence favorable to a grant of benefits is approximately evenly balanced against the evidence unfavorable to a grant of benefits, the claim must be granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Stated another way, if the evidence preponderates against the claim, the claim must be denied.  Here, the Board asked for an opinion based on an evidentiary standard of clear and convincing evidence; a standard that places on VA a more onerous burden for denying the claim.  

It does not diminish the value of the opinion that the examiner stated that determining etiology of the Veteran's current hearing loss is not in her scope of practice.  A reasonable interpretation of this statement is that determining what caused his hearing loss is not in the scope of her practice.  This is different than determining what did not cause his current hearing loss.  The relevant question is only if his hearing loss was caused by his in-service acoustic trauma.  Whether or not there is a determined cause of his hearing loss does not matter, the examiner has answered the question that does matter which is whether the acoustic trauma in service caused his hearing loss.  

The Board finds the examiner's opinion highly probative as to the nexus element.  Although the Veteran has submitted a July 2010 private audiologist's report, that report includes test results and a diagnosis but no nexus opinion.  It is therefore not probative as to the nexus question.  In short, the medical nexus evidence is unfavorable to the Veteran's claim.  

Also considered by the Board are the Veteran's statements.  When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Whether a non-expert nexus opinion is competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In an April 2006 writing, the Veteran stated that in 1968 he was in a truck that struck a land  mine and he and another soldier were sent to an Army hospital in Saigon to have their ears tested.  He stated "I was told at that time, that I had lost some hearing in the right ear" (all upper case in the original).  As noted earlier, in 1974 he reported that he had hearing loss in the left ear due to an noise exposure in Vietnam.  

These statements must, however, be considered along with the March 1968 report of medical history in which the Veteran indicated that he did not then have hearing loss and had never had hearing loss.  His later statements are inconsistent with the March 1968 statement.  As between these statements, the Board finds the March 1968 report of medical history better reflects whether the Veteran had any hearing loss during service.  The Veteran's March 1969 report having been made closer to the events in question, was less subject to the effect of the passage of time on the Veteran's memory.  If the Veteran had been told by a medical professional during service that he had lost some hearing in his right ear, it does not follow that he would then report in March 1969 that he had never had hearing loss.  

Moreover, his statements are inconsistent with what is in the record as far as the state of his hearing while in Vietnam.  He asserts that he was told by a medical professional during service that he had hearing loss in his right ear, yet the service treatment records include an audiogram from March 1968 and a medical professional stated at that time that the Veteran's hearing was normal.  As between the statement of the medical professional that he had normal hearing and the Veteran's report that he was told he had a hearing loss in his right ear, the Board finds no reason to doubt the medical professionals statement in 1968 but does find that the Veteran's statement made more than 40 years later as to what he was told is not reliable given the comparison and the passage of time.  The Board is aware that the Federal Circuit has cautioned against requiring corroboration of lay statements by medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  Here, it is not a lack of contemporaneous medical records to which the Board refers, but rather the existence of contemporaneous medical records that are inconsistent with the Veteran's statements.  

Given the Veteran's own inconsistent statements and the inconsistency as to his statements and records contemporaneous to his service, the Board concludes that the Veteran's later statements are not credible with regard to onset of his hearing loss symptoms.  

The report in March 1968 that he had no hearing loss and the gap in time to the 1974 report of hearing loss is evidence against a finding that he had continuity of symptomatology from the time of his exposure to acoustic trauma in Vietnam.  

Now the Board considers his nexus statement as to other than continuity of symptomatology evidence.  The first data showing that he has a hearing loss disability  is in 2005.  As to his opinion that this disability is due to acoustic trauma during service, the Board finds that his opinion is not competent evidence.  From the examiner's report, whether or not such a hearing loss disability first documented years after acoustic trauma is related to that acoustic trauma has been the subject of investigation by medical professionals.  This is clear from her reference to the Institute of Medicine report.  It therefore appears to be a complex question.  Additionally, other than by report of onset of symptoms, which the Board has already considered, observation by the senses does not appear to be a sufficient to determine if a hearing loss measured years after a given acoustic trauma was caused by that trauma.  For these reasons the Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  

The most probative evidence of record on the question of a nexus is the May 2011 examination report.  Weighing all of the evidence, the Board finds that the preponderance of evidence is against a finding that the hearing loss disability suffered by the Veteran during the course of his claim and appeal is related to the 

(CONTINUED ON NEXT PAGE)


in-service acoustic trauma.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  

ORDER

Service connection for hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


